Name: Council Regulation (EEC) No 1870/88 of 30 June 1988 extending Regulation (EEC) No 3972/86 on food-aid policy and food-aid management
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 1 ; 7 . 88 Official Journal of the European Communities No L 168/7 COUNCIL REGULATION (EEC) No 1870/88 of 30 June 1988 extending Regulation (EEC) No 3972/86 on food-aid policy and food-aid management THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 235 thereof, Having regard to the proposal from the Commission, Having regard to the opinion of the European Parliament ('), Whereas Regulation (EEC) No 3972/86 (2), extended by Regulation (EEC) No 3785/87 (3), is applicable until 30 June 1988 ; whereas it should be extended again for a period of one year ; Whereas the Treaty has not provided the necessary powers, other than those of Article 235, HAS ADOPTED THIS REGULATION : Article 1 In the second paragraph of Article 13 of Regulation (EEC) No 3972/86, '30 June 1988 ' is replaced by '30 June 1989'. Article 2 This Regulation shall enter into force on 1 July 1988 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Luxembourg, 30 June 1988 . For the Council The President Ch. SCHWARZ-SCHILLING (') OJ No C 345, 21 . 12. 1987, p. 210. O OJ No L 370, 30. 12. 1986, p. 1 . 0 OJ No L 356, 18 . 12. 1987, p. 8 .